 1   STACY SCHEFF
     LAW OFFICE OF STACY SCHEFF
 2   P.O. BOX 40611, TUCSON AZ 85717-0611
     Tel: (520) 471-8333
 3   Fax: (520) 300-8033
     stacy.scheff@gmail.com
 4   State Bar No. 028364

 5   Attorney for Justin Fuller

 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                                FOR THE DISTRICT OF ARIZONA
 8

 9   Justin Fuller,                               Case No.: 2:19-cv-05818-DWL-CDB

10                 Plaintiff.
11
     v.
12

13   Christina Lopez; CoreCivic; Todd                 PRELIMINARY INJUNCTION
     Thomas; Asst. Warden Ben Griego; Sgt.
14   Michael Gawlick; Sgt. A. Perez; & UTM                          APPEAL
15   J. Guilin,

16                 Defendants.
17
            Notice is hereby given that Justin Fuller, Plaintiff in the above named case, hereby
18
     appeals to the United States Court of Appeals for the 9th Circuit from the order at Doc. 8
19

20   denying Plaintiff’s Motion for Preliminary Injunction and TRO.

21

22   Dated: March 19, 2020              LAW OFFICE OF STACY SCHEFF
23

24

25
     Delivered via AZDC/ECF to:
26   Rachel Love



                                           1
